Citation Nr: 1014200	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  02-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The Board remanded this matter 
for additional development in May 2004.  

In January 2008, the Board decided the claim on appeal, 
awarding the Veteran an increased rating from 50 to 70 
percent, effective November 6, 2001.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  

The Board notes that in August 2009, the Veteran stated that 
he desired to withdraw his claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  See VA Form 119, 
dated in August 2009.  

Pursuant to a Joint Motion filed by the parties to this 
matter, the Court remanded this case in February 2009 for 
additional medical inquiry into the Veteran's claim.  As 
such, the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In the Joint Motion of record, the parties agree that 
additional medical inquiry is warranted as to the severity of 
the Veteran's service-connected PTSD.  The Joint Motion 
indicates that the Veteran should be afforded another 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his PTSD.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

